Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 26 October 2021, has been entered and the Remarks therein, filed 24 February 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Li et al. in view of Slepian, necessitated by Applicants’ amendment received 24 February 2022, specifically, amended claim 1. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
It is noted that references have been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 1 and 4-20 are pending.
	Claims 1 and 4-20 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1 and 4-20 have the effective filing date of 17 April 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 14/689,625.
It is noted that Applicant provided NPL citation #14 on 24 February 2022, which 

Drawings
The drawings were received on 15 June 2021. These drawings are objected to. This objection was cited in the Non-Final Office Action mailed 26 October 2021 and is maintained.

Color photographs and color drawings are not accepted unless a petition filed
under 37 CFR 1.84(a)(2) is granted (MPEP 608.01 (f)). Any such petition must be
accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color
drawings or color photographs, as appropriate, and, unless already present, an
amendment to include the following language as the first paragraph of the brief
description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.
Copies of this patent or patent application publication with color drawing(s) will be
provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings
and black and white photographs have been satisfied. See 37CFR 1.84(b)(2). Note that
the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not
applicable to color drawings submitted via EFS-Web. Therefore, only one set of such
color drawings is necessary when filing via EFS-Web.
After review by appropriate personnel the petition will be granted or dismissed
accordingly.

drawings) in lieu of the color drawings.
It is noted that Figures 1 (grey scale), 7, 8, 11 and 12 are in color (see
'Supplemental Contents' folder, Doc Code 'DRW.SUPP').

Specification
The objections to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 26 October 2021, are withdrawn in view of Applicants' amendment and argument received 24 February 2022, in which the cited claim was amended, and in which Applicant indicated in the instant specification where claim support could be found.

Claim Objections
	The objections to Claims 1, 3, 8, 17 and 20, in the Non-Final Office Action mailed 26 October 2021, are withdrawn in view of Applicants' amendment received 24 February 2022, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 8 and 17 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 26 October 

35 U.S.C. § 112(d)
The rejection of Claim 3 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 26 October 2021, is withdrawn in view of Applicants’ amendment received 24 February 2022, in which the cited claim was canceled.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1, 3-8, 10, 11, 13, 14, 17 and 20 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Li et al., in the Non-Final Office Action mailed 26 October 2021, is withdrawn in view of Applicants' amendment received 24 February 2022, in which claim 1 was amended. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-9, 12-17 and 20 under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, in the Non-Final Office Action mailed 25 October 2021, is withdrawn in view of Applicants' amendment received 24 February 2022, in which claims 2 and 3 were canceled. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of Claim 11 under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, and further in view of Christman et al., in the Non-Final Office Action mailed 25 October 2021, is withdrawn in view of Applicants' amendment received 24 February 2022, in which claims 2 and 3 were canceled.
The rejection of Claims 18 and 19 under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, and further in view of Seetharaman et al., in the Non-Final Office Action mailed 25 October 2021, is withdrawn in view of Applicants' amendment received 24 February 2022, in which claims 2 and 3 were canceled.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 4-9, 12-17 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2014/0170224 A1) in view of Slepian (U.S. Patent No. 6,290,729 B1; Date of Patent: Sep. 18, 2001).
[All references cited in the Non-Final Office Action mailed 26 October 2021.]
[This rejection is cited in view of Applicant’s claim amendment.]
This 103 rejection addresses the species elections made by Applicant in the response filed 24 September 2021.

Li et al. addresses some of the limitations of claims 1 and 16, the limitations of claims 4, 5, 6, 7, 8, 13, 14, 17 and 20, and provides motivation for combining a specific ratio of PEGylating agent to protein or protein-based biological macromolecule, by way of addressing the limitations of claim 1.
Regarding claims 1, 5, 6, 7, 14, 16 and 20, Li et al. shows a method for preparing a microgel comprising alginate, gelatin and a 4-arm PEG succinimidyl glutarate as crosslinker (sPEG-4A-GS(10k)). The method comprises the following steps, which include reacting the gelatin with a crosslinker to form a  crosslinked, PEGylated proteins; wherein said PEGylated hydrogel microparticles comprise a protein or protein-based biological macromolecule crosslinked with a PEGylating agent that is difunctional to multifunctional, wherein the plurality of water-insoluble, hydrogel microparticles are hydrated by an aqueous medium; wherein the composition includes clusters of the microparticles in the absence of shear, and the composition decreases in viscosity and exhibits viscoelastic solid properties with applied shear] [Claim 5- proteins and protein-based biological macromolecules are selected from a group which includes gelatin] [Claims 6 and 7- the PEGylating agent is selected from a group which includes SG-PEG-SG] [Claim 14- proteins and protein-based biological macromolecules are selected from a group which includes gelatin] [Claim 16- proteins and protein-based biological 
Further regarding claim 1, the formulations of microgels included gelatin and the sPEG-4A(10k) crosslinking agent combined in a specific ratio (pg. 5, para. [0075] and Table 1). Table 1 shows microgel formulations containing 3% (w/v) gelatin and 0.003M sPEG-4A(10k) (pg. 5, para. [0075] and Table 1 [Claim 1- a ratio of PEGylating agent to protein and/or protein-based biological macromolecules]).
Regarding claim 4, dynamic rheometry is a tool which allows properties to be probed without disruption of the micro structure. It is also a method for studying the viscoelastic material functions, such as dynamic shear moduli G’ and G" (pg. 7, cont. para. [0079]). To improve knowledge regarding the gelation kinetics and properties of microgels in reactive system, the rheology properties of gelatin/alginate hydrogels were studied. Storage modulus G' and loss modulus G" were monitored. FIG. 5 shows the time sweep profiles of G' and G" moduli for alginate/gelatin solution versus crosslinking time (pg. 7, para. [0082]). Figure 5(a) shows that the storage modulus increases over time to exceed the Pa values for the loss modulus, which would inherently result in a loss tangent value of less than 1 (Fig. 5(a)). [Loss tangent value (tan δ) = G’’/G’; after about 45min G’ ≈ 25 and G’’ ≈ 10; therefore, 10/25 = 0.4] [Claim 4- said composition has viscoelastic solid properties, a storage modulus greater than loss modulus, and a loss tangent value less than 1].
 G' and G" were quite independent of stress in the linear viscoelastic region. G' values were always larger than G" values over the shear stress range from 1 to 1000 Pa (pg. 7, para. [0083] and Fig. 6). Figure 6 shows storage modulus and loss modulus of the crosslinked hydrogels with different crosslinkers ( ♦: G' of hydrogel crosslinked by sPEG-4A-GS(10 k), ◊: G" of hydrogel crosslinked by sPEG-4A-GS(10k) (pg. 3, para. [0057] and Fig. 6). Figure 6 shows that the storage modulus G’ is ~800Pa, while the loss modulus G’’ is ~80Pa (Fig. 6 [Claim 8- storage modulus values of the composition, the plurality of hydrated, water-insoluble, hydrogel microparticles, which are hydrated, or both, are between 10 Pa to 250,000 Pa and said loss modulus values are between 5 Pa to 100,000 Pa]).
Regarding claim 13, time sweep experiments were carried out to determine the storage (G’) and loss (G") moduli at 37°C. The measurements of the G’ and G" moduli during the gelation were recorded as a function of time at a constant stress of 1 Pa for different crosslinkers. As soon as the mixed solution was introduced onto the plate, the data were collected at 4 min (pg. 4, para. [0068] [Claim 13- the composition is in a form selected from a group which includes solutions]).
Regarding claim 17, in the hydrogel system, swelling degree reflects the crosslinking degree of the hydrogel. The change of swelling degree caused by 
Note that functional microgels were also generated by dissolving them in distilled water (pg. 4, para. [0069] thru pg. 5, cont. para. [0069]).

It is noted that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:…(B) ‘Wherein’ clauses;… (MPEP 2111.04 (I)). The ‘wherein’ clause in claim 1 which describes the composition as including clusters of the microparticles in the absence of shear, with the composition decreasing in viscosity and exhibiting viscoelastic solid properties with applied shear, is considered to be a property that is inherently characteristic of the composition when it contains crosslinked PEGylated proteins and/or protein-based biological macromolecules after hydration.
Therefore, this ‘wherein’ clause does not further limit the composition described in claim 1. On the other hand, the limitation recited in said ‘wherein’ clause is being addressed at the discretion of the Examiner.

Compare to Applicant’s dried microgel particles size with a length of the particles ranging from 5.3µm to 1,832.8µm and a width of 1.6µm to 894.2µm (originally-filed specification, pg. 17, lines 21-24). That is, the microgels, shown by Li et al., are the water-insoluble, hydrogel microparticles described in instant claim 1.

Li et al. does not show: 1) the protein and/or protein-based biological macromolecules is/are extracellular matrices [Claim 1] [species election]; 2) the molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 10:1 to 50:1 [Claim 1]; 3) the composition further comprises an antibacterial agent [Claim 9] [species election]; 4) an active biological agent is selected from poly(hexamethylene biguanide) and its salts [Claim 16]; 5) the composition further comprises biologically active agents which include wound healing agents [Claim 12] [species election]; and 6) said proteins and/or protein-based biological macromolecules are selected from fibrinogen and fibrin and the microgel particles induce angiogenesis in a mammalian body [Claim 15].

Slepian addresses some of the limitations of claim 16, the limitations of claims 9, 12, and 15, and provides information that would lead one of ordinary skill in the art to substitute the gelatin in the water-insoluble, hydrogel microparticles, as shown by Li et al., with extracellular matrices, as shown by Slepian, by way of addressing the limitations of claim 1.


Compare to Applicant’s use of Carbopol® in the formulations for preparing the water-insoluble, hydrogel microparticles (specification, pg. 34, line 21).

Regarding claims 1 and 12, and some of the limitations of claim 15, Slepian shows that one may incorporate into the polymeric material a chemoattractant to cells or matrix proteins, including fibrin, which will then facilitate cell ingrowth for wound repair (column 14, lines 62-66). Specific examples of other bioactive agents include extracellular matrix components (column 8, lines 13-15 [Claim 1- the proteins and protein-based biological macromolecules are selected from a group which includes extracellular matrices [species election] [Claim 12- biologically active agents are selected from a group which includes wound healing agents [species election] [Claim 15- said proteins and protein-based biological macromolecule is selected from a group which includes fibrin]).
Regarding claim 9, and further regarding claim 16, bioactive materials can include proteins, polysaccharides and carbohydrates and, specifically, antibiotics and extracellular matrix components (column 7, lines 51-67 thru column 8, lines 1-15 [Claim 9- further comprising an antibacterial agent [species election] [Claim 16- the active biological agent is selected from poly(hexamethylene biguanide) (PHMB), which is an antimicrobial polymer]).


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al., by: 1) substituting gelatin (protein) for extracellular matrices [Claim 1- species election]; and by: 2) further incorporating (a) an antibacterial agent [Claim 9- species election] [Claim 16- poly(hexamethylene biguanide) and its salts]; and (b) wound healing agents [Claim 12- species election], and fibrin [Claim 15], as shown by Slepian, with a reasonable expectation of success, because Slepian shows polymeric hydrogel materials which are injectable (column 3, lines 31-32 and Fig. 4A-4F) and, therefore, which exhibit viscoelastic/pseudoplastic properties (i.e., exist in fluent or high viscosity states depending on the presence or absence of shear), which are the hydrogel microparticles, shown by Li et al. (MPEP 2143 (I)(A)). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the gelatin, shown by Li et al., with the extracellular matrix (ECM) materials, shown by Slepian, with the reasonably predictable expectation, that the ECM materials would have behaved as expected within the context of being a hydro microparticle component, especially in view of the teaching of Slepian that gelatin can 
It would also have been obvious, barring a showing of criticality for the specific limitation, to have incorporated the specific antibacterial agent poly(hexamethylene biguanide) (PHMB) and its salts [Claim 16], as the antibiotic, shown by Slepian, with the reasonably predictable expectation that PHMB would exhibit antibiotic activity in the composition comprising hydrogel microparticles, shown by Slepian and Li et al. (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Slepian teaches that various types of bioactive materials (including cells (column 8, lines 44-46)) may be incorporated into the hydrogel microparticle/polymeric material, which can then be used to heal different types of defective tissue by regenerating said defective tissue, e.g., liver tissue (column 8, lines 53-55) and blood vessel tissue (column 4, lines 14-21), thereby improving upon and optimizing the water-insoluble, hydrogel microparticles/polymeric materials for a broad range of therapeutic applications (MPEP 2143 (I)(G)).
It would have been further obvious to have incorporated into the composition a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 10:1 to 50:1 [Claim 1], with a reasonable expectation of success, because Li et al. shows that for the particular protein biological macromolecule and PEGylating agent used an optimal ratio was 3% (w/v) gelating to 0.003M sPEG-4A(10k). Therefore, one of ordinary skill in the art would use routine optimization to determine the optimum ratio of components to be incorporated into the hydrogel 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, and further in view of VanTomme et al. (U.S. Patent Application Publication No. 2010/0226985 A1).
[All references cited in the Non-Final Office Action mailed 26 October 2021.]
This 103 rejection addresses the species elections made by Applicant in the response filed 24 September 2021.
 
Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, do not show: 1) the composition further comprises the water-soluble polymer pullulan [Claim 10] [species election].

VanTomme et al. addresses the limitations of claim 10.
VanTomme et al. shows a viscoelastic aqueous gel composition. The composition comprises microparticles comprising crosslinked hydrophilic polymer. The microparticles have a surface region that comprises hydrophobic domains (pg. 2, para. [0014]). The viscoelastic aqueous gel is hereinafter 
Regarding claim 10, hydrophilic polymers which are suitable for carrying out the described invention include hydrophilic polysaccharides, such as pullulan and guar gum (pg. 3, para. [0033]), which are also considered to be gel-forming agents (pg. 9, para. [0103] [Claim 10- pullulan; species election]).

Compare to Applicant’s use of pullulan and guar gum in the formulations  for preparing the water-insoluble, hydrogel microparticles (specification, pg. 34, line 26 and pg. 35, line 16).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, by substituting the gelatin, shown by Li et al., with 
One of ordinary skill in the art would have been motivated to have made that modification, because VanTomme et al. provides improved hydrogel compositions which are suitable for parenteral administration, convenient to use, and which have properties allowing their injection with acceptable needle sizes. The gel compositions which can be polymeric drug carriers are safe and allow tuning of release rates over periods of days, weeks and months. In addition, kits are provided for making such gel compositions (pg. 1, para. [0013] thru pg. 2, cont. para. [0013]). That is, VanTomme et al. teaches that the described hydrogel compositions are improved for optimal therapeutic use as drug delivering compositions (MPEP 2143 (I)(G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, and further in view of Christman et al. (U.S. Patent Application Publication No. 2012/0264190 A1).
[All references cited in the Non-Final Office Action mailed 26 October 2021.]
This 103 rejection addresses the species elections made by Applicant in the response filed 24 September 2021.
 
Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, do not show: 1) the composition further comprises the biological component micronized tissue and micronized decellularized tissue [Claim 11] [species election].

Christman et al. addresses the limitations of claim 11.
Christman et al. shows a composition comprising a decellularized extracellular matrix and method of use (pg. 1, para. [0009] [nexus to Slepian] [extracellular matrix components]). In some instances, the composition is configured to be injected into a subject in need at a desired site for tissue engineering, filling soft tissue defects or cosmetic or reconstructive surgery. In some instances, the composition is configured to be delivered to a tissue through a small gauge needle ( e.g., 25 gauge or smaller). In some instances, the composition of the present invention can be gelled, modified and manipulated into a desired shape in vivo after injection. In one aspect of the present invention, the composition can be injected in particulate form or digested to create a 
Regarding claim 11, the composition can comprise a decellularized and delipidized adipose or loose connective tissue extracellular matrix (ECM) and exogenous synthetic or naturally occurring polymer and/or protein components useful for adipose tissue engineering or soft tissue repair (pg. 5, para. [0046]). For gel therapy, the solution can be neutralized and brought up to the appropriate concentration using PBS/saline. In one embodiment, the solution can then be injected through a needle or delivered into the desired site using any delivery methods known in the art. The needle size can be without limitation 22G, 23G, 24G, 25G, 26G, 27G, 28G, 29G, 300, 31G, 32 G, or smaller (pg. 6, para. [0051]). The method further comprises the step of freezing, lyophilizing and grinding up the decellularized and delipidized adipose or loose connective tissue extracellular matrix (pg. 2, para. [0017] [Claim 11- micronized decellularized tissue]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, by substituting the cells, shown by Li et al., with the micronized decellularized tissue, shown by Christman et al., as the biological component [Claim 11], with a reasonable expectation of success, because Christman et al. shows a micronized decellularized ECM tissue which can be adapted into an injectable vehicle, such as the composition comprising a plurality of water-insoluble, hydrogel microparticles/polymeric material, as shown by Li et al. and Slepian, especially in view of the Slepian’s teaching that the composition comprising a plurality of water-insoluble, hydrogel microparticles/polymeric material may contain ECM components (MPEP 2143 (I)(A)). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the cells, shown by Li et al., with the micronized decellularized ECM tissue, shown by Christman et al., with the reasonably predictable expectation, that the micronized decellularized ECM tissue would have behaved as expected within the context of being a hydro microparticle component (MPEP 2143 (I)(B(3)), especially in view of Christman et al.’s teaching that the composition of the described invention is configured as a delivery vehicle for therapeutic agents, cells, proteins, or other biological materials, e.g., stem cells (pg. 2, para. [0014] [nexus to Li et al.] [cells]) (MPEP 2143 (I)(G)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, and further in view of Kaplan et al. (International Patent Application Publication No. WO 2013/126799 A1) and Seetharaman et al. ((2011) Acta Biomaterialia 7: 2787-2796).
[All references cited in the Non-Final Office Action mailed 26 October 2021.]


Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, do not show: 1) the plurality of water-insoluble, hydrogel microparticles are irregularly shaped and not spherical, elliptical or rectangular [Claim 18]; and 2) the plurality of water-insoluble, hydrogel microparticles are obtained by lyophilizing and then grinding monolithic hydrogels [Claim 19].

Kaplan et al. and Seetharaman et al. address the limitations of claims 18 and 19.
Kaplan et al. shows silk-based compositions for sustained delivery of one or more therapeutic agents (pg. 2, para. [0005]). The silk matrix of the composition includes different concentrations of silk fibroin (pg. 5, para. [0018]). One of the embodiments of the silk matrix is a hydrogel (pg. 5, para. [0019] [nexus to Li et al. and Slepian] [composition comprising hydrogel microparticles and protein-based biological macromolecule]). A viscosity-modulating component can be present in an effective amount in the composition, and can include a shear-thinning component (pg. 42, para. [00125] [nexus to Li et al. and Slepian] [composition exhibits viscoelastic solid properties/pseudoplastic]). The silk matrix can further comprise at least one biocompatible polymer which can be covalently or non-covalently linked into silk in the silk matrix. Exemplary biocompatible polymers include gelatin and poly(ethylene glycol) (PEG) (pg. 34, para. [00100] [nexus to Li et al. and Slepian] [gelatin, PEGylating crosslinking agent]). Examples of therapeutic agents that can be dispersed or 
Regarding claims 18 and 19, the silk matrix can be in the form of a lyophilized powder or gel (pg. 10, para. [0037] [Claim 19- monolithic gel, lyophilized]). The silk hydrogel can be reduced into gel-like or gel particles by any known methods in the art, e.g., grinding (pg. 30, para. [0091] [Claim 19- grinding dried monolithic gels]). The micro- or nano- particles described herein can be of any shape (pg. 30, para. [0092] [Claim 18- irregularly shaped hydrogel microparticles]).

Seetharaman et al. shows a PEGylated fibrin gel composition. Chitosan microspheres (CSM) were developed (pg. 2787, Abstract [nexus to Li et al.] [water-insoluble hydrogel microparticles, PEGylated protein]). PEGylated fibrinogen was prepared as previously described. Briefly, succinimidylglutarate polyethylene glycol (SG-PEG-SG) was added to fibrinogen at a molar ratio of 10:1 in Tris-buffered saline (pg. 2789, column 1, para. 2 [nexus to Li et al.] [molar ratio, per instant claim 1, PEGylating agent is SG-PEG-SG] [nexus to Slepian] [protein biological  macromolecule is fibrin, fibrinogen]). Frequency and strain sweeps were performed to determine the linear viscoelastic region of the gels. After a short pre-shear period the storage modulus (G0) was measured at a constant frequency (15 rad s-1) and percentage strain (1%) (pg. 2789, column 2, lines 5-8 [nexus to Li et al.] [sweep experiments, microparticles exhibit viscoelastic solid properties/pseudoplastic]). Mechanical stability is extremely important for any hydrogel-based dressing intended for wound healing applications. When SSD  mixed with a functionalized PEG–fibrinogen solution mixture stable gels were formed without any loss of mechanical integrity and maintained their storage modulus over a 72 h period (pg. 2793, column 2, lines 11-13 thru pg. 2794, column 1, lines 1-3 [nexus to Li et al.] [composition is in the form of a solution, therapeutic use for composition]).
Regarding claim 18, some processes resulted in the formation of some irregularly shaped particles (pg. 2790, column 2, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, by substituting the cells, shown by Li et al., by: 1) identifying the plurality of water-insoluble, hydrogel microparticles as irregularly shaped [Claim 18], shown by Kaplan et al. and Seetharaman et al., and 2) obtaining water-insoluble, hydrogel microparticles by lyophilizing and grinding monolithic hydrogels [Claim 19], as shown by Kaplan et al., with a reasonable expectation of success, because Kaplan et al. and Seetharaman et al. show the production of PEGylated crosslinked hydrogel microparticles which can form hydrogels depending on shear stress conditions, which are the water-insoluble, hydrogel microparticles/polymeric material, as shown by Li et al. and Slepian (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because Kaplan et al. teaches that hydrogel microparticles obtained from 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 11-18, filed 24 February 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 11, last para. thru pg. 12, para. 1) that Li relates to the use of PEG-crosslinked gelatin microgels to encapsulate cells, wherein the interior core of the microgels is pseudoplastic and are composed of PEG-crosslinked gelatin. Li relates to forming the microgels utilizing crosslinked alginate with gelatin, crosslinking  The gels of Li would not be expected to cluster based on the negative zeta potential and negative charge on the surface. See Fig. 3. Rather, a repulsion action based on the presence of like charges would be expected. Once coated with chitosan and alginate, the coated microgels also do not cluster. See Fig. 2(b).
However, in response to Applicant, Applicant does not describe, explain or define what is meant by the term ‘clusters’, although there are several references of the term in the instant specification. Applicant has not shown in a figure or drawing what is meant by ‘clusters of the microparticles’. Therefore, Applicant’s remarks, with regard to the figures and zeta potential, shown by Li et al., appear to be opinion evidence. For example, Figure 2a, shown by Li et al., shows an optical image of microgels-4(S2), which appear to have a tendency to cluster, according to a standard American English definition of the word ‘cluster’, which is: a group of similar things or people positioned or occurring closely together (noun); aggregate (verb). On the other hand, it is not clear under which type of solution conditions the images in the figures were taken.
Further, in response to Applicant, viscoelastic phenomena are described as the (inherent) properties of a composition or solution in which particles in the composition or solution aggregate or cluster together in the absence of shear, as noted above in the ‘wherein’ clause interpretation. In addition, Slepian teaches, as noted above, that thixotropic and pseudoplastic polymers exhibit shear thinning (i.e., viscoelastic or pseudoplastic properties), whereby the polymer becomes more fluent under shear and then reverts to a high-viscosity or gelled form on cessation of shear (column 5, lines 19-
Further in response to Applicant, it appears, then, that cluster or aggregate formation in the absence of shear is a property that naturally follows as a characteristic of the instantly-claimed composition. Although Li et al. is silent on the explicit recitation of the term ‘clusters’, Li et al. describes particle aggregation or clustering in the absence of shear. It is well known that a rejection under 35 USC §102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic…This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic MPEP 2112 (III). The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 USC 102, on 'prima facie obviousness' under 35 USC 103, jointly or alternatively, the burden of proof is the same In re Best, 562 F .2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (MPEP 2112 (V)).

supra, the microgels of Li do not cluster and would not be expected to cluster based on the negative zeta potential and like surface negative charges contributing to repulsion. In contrast, the present microgels form clusters without shear but decrease in viscosity and exhibit viscoelastic properties with applied shear. The surface to surface interaction of the present particles when in an aqueous media is viscoelastic.
However, in response to Applicant, the cited paragraph was cited to describe the conditions leading up to the rheology experiments, shown by Li et al., which addresses the viscoelastic properties of the microgel particles (pg. 4, para. [0068]). Li et al. discusses the methods by which the viscoelastic functions of the microgel particles were  assessed (pg. 7, cont. para. [0079] thru [0083]). Again, Applicant does not describe, define or explain what is meant by the term ‘clusters of the microparticles’ within the context of the claimed subject matter. Therefore, it is not clear how microparticle clustering differs from the phenomenon of aggregated gel formation, shown by Li et al., in the absence of shear. For example, Applicant’s specification recites: “An injectable particle-based hydrated microgel is advantageous in filling soft tissue defects. The microgel particle-containing compositions can flow through an injection needle by deformation of the microgel, if required by the inner dimensions of the injection needle, and are shear thinning to allow filling of tunneling and undermining wounds because the 

3. Applicant remarks (pg. 13, para. 1) that Li does not teach that 1) the protein and/or protein-based biological macromolecules is/are extracellular matrices (claim 1); 2) the molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 1:1 to 100:1 (claim 2); 3) the composition further comprises an antibacterial agent (claims 9 and 16); 4) the composition further comprises biologically active agents, which include wound healing agents (claim 12); and 5) wherein the proteins and/or protein-based biological macromolecules are selected from fibrinogen and fibrin and the microgel particles induce angiogenesis in a mammalian body ( claim 15). Slepian fails to remedy the deficiencies of Li with respect to the molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules.
However, in response to Applicant, claim 2 has been canceled and the molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules recited in claim 1 is not 1:1 to 100:1, but 10:1 to 50:1. Slepian was cited, in part, to address Applicant’s species election of ‘extracellular matrices’ as the protein or protein-based biological macromolecule in the instant composition. That is, Slepian shows 

4. Applicant remarks (pg. 14, para. 1 thru pg. 15, para. 1 thru 2) that Li fails to disclose a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecule that is 10:1 to 50:1. According to Applicant’s calculation Li relates to a PEGylating agent to protein molar ratio of 1: 1 and 2:1. Li is completely silent with respect to molar ratios of PEGylating agent to protein outside of these ratios.
However, in response to Applicant, this argument has been addressed immediately above.

See para. [0014]. Furthermore, VanTomme relates to a core region that comprises crosslinked hydrophilic polymer and a surface that comprises hydrophobic domains in which the viscoelasticity is at least partially effected by the content of the microparticles. In contrast, the present examples lack the presence of a hydrophobic surface to create pseudoplasticity and instead utilize hydrophilic polymers and not a mixture of hydrophobic and hydrophilic polymers.
However, in response to Applicant, VanTomme et al. was cited to address the species election of ‘the water-soluble polymer’ as pullulan. VanTomme et al. merely needs to show that pullulan, as a water-soluble polymer, can be incorporated into microparticles that exhibit viscoelastic properties, which is shown by VanTomme et al. (see 103 rejection above). It is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). On the other hand, Applicant’s specification recites: “…, the PEGylated protein microgel particle composition can also 

6. Applicant remarks (pg. 16, para. 5-6 thru pg. 17, para. 2) that Christman fails to teach that the decellularized and delipidized extracellular matrix derived from adipose or loose connective tissue of Christman does not form pseudoplastic gels or microgels. Therefore, claim 1 is nonobvious and allowable over Li, Slepian, and Christman.
However, in response to Applicant, Christman et al. was cited to address the species election of ‘the composition further comprises’ micronized tissue and micronized decellularized tissue. Although Christman et al. does not explicitly recite the term ‘pseudoplastic’ gels or microgels, the reference describes compositions which exhibit shear thinning properties. For example, the composition of the present invention can be gelled, modified and manipulated into a desired shape in vivo after injection. In one aspect of the present invention, the composition can be injected in particulate form or digested to create a solution that self-assembles into a gel after injection into the site (Christman et al., pg. 2, para. [0013]). That is, Christman et al. shows a composition comprising decellularized tissue which exhibits viscoelastic properties and which has an 

7. Applicant remarks (pg. 17, para. 4 thru pg. 18) that Li and Slepian do not teach that the irregular shape of the hydrogel microparticles and the lyophilization and grinding of monolithic hydrogels, and the Office Action relies on Kaplan, which relates to silk fibroin compositions that can be in the form of a lyophilized powder or gel, and Seetharaman, which relates to a PEGylated fibrin gel composition that can form irregularly shaped particles, to remedy the deficiency. Kaplan fails to teach that the polymers are crosslinked and fails to teach that the silk-based hydrogel is pseudoplastic, in contrast to the present hydrogel microparticles, which are crosslinked and are able to achieve pseudoplastic properties in their crosslinked state. Seetharaman relates to PEGylated fibrin gels in which chitosan microspheres were impregnated into the gel. Seetharaman relates to gel sheets where the addition of chitosan microspheres, which provide antimicrobial function and not enhancement of rheological properties, had minimal impact on the gel sheet's firmness. In contrast, the present application relates to PEGylated proteins which are pseudoplastic microparticles, which are not monolithic firm sheets.
However, in response to Applicant, Kaplan et al. shows a composition which exhibits pseudoplastic properties, as shown by the 103 references cited above, although Kaplan et al. does not explicitly recite the term ‘pseudoplastic’. For example, Kaplan et al. teaches silk-based compositions comprising a viscosity-modulating component which can be present in an effective amount in the composition, and can 


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651